IN THE SUPREME COURT OF IOWA
                               No. 18–0737

                         Filed December 20, 2019


MICHAEL THOMAS GOODWIN,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR DAVIS COUNTY,

      Defendant.



      Certiorari to the Iowa District Court for Davis County, Joel D. Yates,

Judge.



      Juvenile offender challenges the district court’s denial of his motion

to correct an illegal sentence.   WRIT ANNULLED; DISTRICT COURT

RULING AND SENTENCE AFFIRMED.



      Martha J. Lucey, Assistant Appellate Defender, for plaintiff.



      Thomas J. Miller, Attorney General, Louis S. Sloven, Assistant

Attorney General, Rick L. Lynch, County Attorney, and Douglas D.

Hammerand, Assistant Attorney General, for defendant.
                                     2

WATERMAN, Justice.

      In this appeal, we must decide whether a motion to correct an illegal

sentence is a proper vehicle to challenge a mandatory minimum term of

imprisonment on grounds alleging the sentencing court failed to correctly

apply our precedent governing juvenile sentencings. A sixteen-year-old

fatally shot his father and pled guilty to second-degree murder under a

plea agreement to jointly recommend a twenty-year mandatory minimum.

The district court conducted his individualized sentencing hearing after

our decision in State v. Roby, 897 N.W.2d 127, 145–47 (Iowa 2017), which

elaborated on the juvenile sentencing factors set forth in Miller v. Alabama,

567 U.S. 460, 477–78, 132 S. Ct. 2455, 2468 (2012), and State v. Lyle,

854 N.W.2d 378, 404 n.10 (Iowa 2014).        The district court, relying on

expert testimony, imposed a fifty-year prison sentence with a twenty-year

mandatory minimum before parole eligibility, consistent with the parties’

plea agreement, and recited its consideration of the sentencing factors.

The defendant filed no direct appeal. Months later, the defendant filed a

pro se motion in district court to correct an “illegal” sentence and for

appointment of counsel, alleging the district court had failed to properly

apply the Miller/Lyle/Roby factors. The district court denied his motion.

We granted the defendant’s petition for a writ of certiorari.

      On our review, we hold that a motion claiming the district court

misapplied the Miller/Lyle/Roby factors does not constitute a challenge to

an illegal sentence with a concomitant statutory right to counsel. A failure

to conduct an individualized hearing before imposing a mandatory

minimum sentence would render a juvenile’s sentence unconstitutional

and subject to a challenge as an illegal sentence. This defendant, however,

received an individualized sentencing hearing that addressed the
                                           3

Miller/Lyle/Roby factors. Accordingly, we annul the writ and affirm the

district court’s ruling and sentence.

       I. Background Facts and Proceedings.

       On December 11, 2015, sixteen-year-old Michael Goodwin Jr. fatally

shot his father, Michael Goodwin Sr. 1 twice in the head while the father

rested in a recliner in their living room.           The son walked out without

reporting the crime and spent the night at his ex-girlfriend’s house, telling

her his father left town and he was locked out.

       Goodwin had access to his grandfather’s home and truck.                       His

grandfather was hospitalized at that time. Goodwin drove the truck to his

ex-girlfriend’s home with his family dog, dog food, clothing, and two

firearms. She found his house keys in the truck the next day when he

picked her up from work, contradicting his claim that he was locked out.

They attended a school dance separately that evening, December 12.

There, he coerced her into leaving the dance with him by telling her if she

did not get into the truck with him he would hurt her boyfriend and “it

would not end well.” Goodwin drove her to his grandfather’s house where

he took the firearms inside. Her boyfriend picked her up there despite

Goodwin’s refusal to let her leave, which infuriated Goodwin. She reported

this incident to law enforcement that evening. Deputies detained Goodwin

and brought him to the emergency room for a mental health evaluation

based on the suicidal and homicidal statements he had made to his ex-

girlfriend. Goodwin was transferred to a juvenile detention center.

       On December 13, Goodwin Sr.’s best friend, Rodney Stevens, visited

his house to check on him after he missed a church event and failed to

answer phone calls. Stevens was concerned about Goodwin Sr.’s safety

       1We  will refer to the father as “Goodwin Sr.” and the son as “Goodwin” throughout
this opinion.
                                      4

given his strained relationship with his son. Upon arriving at the Goodwin

home, he smelled “death” and called law enforcement requesting a

wellness check. Davis County Deputy Robert Murry found Goodwin Sr.

dead in his reclining chair in the living room. The television was on, his

cell phone was in his lap, and his drink was undisturbed on the table next

to the recliner. The lead investigator, Chief Deputy Josh O’Dell, stated

there was no sign of a struggle, and it appeared that Goodwin Sr. “was

basically reclined in that chair like he’d been laying down watching TV.”

      Investigators found the murder weapon, a Ruger 22/45 .22-caliber

pistol, in the basement rafters of the grandfather’s home. They concluded

Goodwin had killed his father and had acted alone.         They found no

evidence of peer pressure to commit this crime.      They were unable to

determine a motive but believed Goodwin violently overreacted to his

father’s refusal to allow him to attend that Saturday’s school dance.

      On January 25, 2016, Goodwin was charged with first-degree

murder. This was not his first contact with law enforcement or the judicial

system. Since April 2012, Goodwin had been referred to juvenile court

services three times for the offenses of simple assault, disorderly conduct

(fighting in public), and two counts of carrying weapons. He successfully

completed the terms of informal adjustment agreements for the simple

assault and disorderly conduct offenses. The weapons charges stemmed

from the events on December 12, 2015, and were pending at the time of

his arrest for his father’s murder.

      On April 28, 2017, Goodwin pled guilty pursuant to a plea

agreement under which the parties agreed to jointly recommend a

sentence with a mandatory minimum of twenty years before parole

eligibility and a fifty-year maximum.     At the plea hearing, Goodwin

admitted that before the murder he argued with his father and went
                                      5

outside to blow off steam by shooting a handgun. When he came back

inside, the argument continued, and he impulsively shot his father in the

head twice from six to eight feet away. The court accepted his guilty plea.

      The court conducted his sentencing hearing on July 19. Goodwin

was then age seventeen. The prosecutor began the sentencing hearing by

stating,

      Your Honor, based on the recent case that came down from
      the Iowa Supreme Court, State v. Christopher Roby, R-o-b-y
      -- it was filed on June 16, 2017 -- the Supreme Court of Iowa
      went through the additional five factors that were identified in
      Lyle and explained what we should do to establish a record.
      The defense is going to be calling an expert, and the State is
      using that expert as well to establish why we’re having a 20-
      year minimum in this case.

The State called two witnesses: Chief Deputy O’Dell and Stevens. O’Dell

testified about the murder scene, including the absence of evidence of a

struggle, and Goodwin’s activities.

      Stevens testified about Goodwin’s childhood, family circumstances,

and behavior preceding the patricide.      Stevens noted that Goodwin’s

parents had divorced five or six years earlier and that Goodwin initially

lived with his mother. He wanted to live with his father, and he acted out

and caused problems for his mother to get his way. After a few months,

his mother consented to his move and terminated her parental rights.

Goodwin moved in with his father.         Neither parent provided much

discipline, and the father had only begun to establish ground rules shortly

before the murder. The grandfather spoiled Goodwin and gave him two

firearms without the father’s knowledge, texting, “Bubba, whatever you do,

don’t let your dad know I gave you those two guns.” Stevens witnessed

Goodwin threaten his father.

      Stevens additionally observed that the son’s attitude was frequently

“belligerent” towards his father and others, with a “you don’t tell me what
                                    6

to do” attitude. Stevens was concerned enough that he told Goodwin Sr.

that he was worried his son would get access to a firearm and shoot him,

but the father replied that his son had no such access.

      The defense called an expert witness, Dr. Stephen Hart, at the

sentencing hearing.     Dr. Hart, a professor of clinical and forensic

psychology, relied on transcripts of depositions and his personal interview

of Goodwin. Dr. Hart described Goodwin’s childhood:

            Michael’s childhood was rather disturbed or disrupted.
      Early on, from his description and the description of others,
      there were times when the family was relatively normal or that
      he had a relatively normal childhood. He was described as
      being happy but also being able to go out and play outside the
      home and play with friends and so forth.
             But later on, there was some serious problems due to
      his father’s alcohol abuse and anger and his general
      abusiveness, psychological and physical abusiveness -- and
      this led to some very serious marital discord between the
      parents over a long period of time, many years, and that
      included frequent arguments in the house, yelling and
      screaming or shouting, and also physical abusiveness
      between the parents, some of which was witnessed by --
      directly by Michael.
             His mother was quite fearful, in part, because
      Mr. Goodwin, Sr. was a large man, and eventually she
      separated and moved away, essentially just leaving Michael
      Jr. in the custody of Michael Sr. -- and I’m going to use the
      term advisedly -- abandoning him or leaving him there and
      basically cutting off contact with him.

      Dr. Hart then described the situation between Goodwin and his

father after his mother relinquished her parental rights:

             The situation was bettered in some ways in a sense that
      Michael Sr.’s alcohol problems, which had been bad and then
      had improved. He’d gone through a period of sobriety. He
      restarted drinking again around the time of the final
      separation, but then did regain his sobriety. So that was a
      positive thing. And there was also indication that he began to
      attend church more frequently and establish some stronger
      friendships.
           However, he also seemed to become, in some ways,
      more angry and also somewhat more extreme or entrenched
                                     7
      in his attitudes. And, in particular, there’s very extensive
      descriptions of his prepper beliefs and behavior. He was one
      of the people that believed there was a strong need to prepare
      for an imminent catastrophe, and he stockpiled food and
      weapons and other supplies and met regularly with people
      who shared his prepper beliefs, withdrew from many other
      members of society or restricted his social contact. He put
      cameras around the family home.
             He restricted Michael Jr. from having contact with
      people outside the home. For example, he wasn’t allowed to
      socialize with friends outside of school or go out in the
      evenings.
            He spoke a lot about his prepper beliefs and also more
      general suspicious or cynical and antiauthority attitudes,
      including antigovernment and antipolice attitudes. He was
      focused on firearms use and taught Michael Jr. to use
      firearms and made him responsible as far as part of their care
      and maintenance in the family home.
            But he also, towards Michael Jr., became angry and
      abusive directly, often yelling at him, or frequently yelling at
      him, and occasionally hitting him. And on a few occasions
      was described by Michael Jr. as beating him and even pointing
      handguns at him. And Michael Jr. also became concerned
      that this abusive behavior was increasing in severity over
      time. He actually mentioned this to some other people, but
      did not report it to police.

      Dr. Hart elaborated about Goodwin’s cognitive and intellectual

functions and opined he was “a relatively normal or grossly normal

adolescent male” with “average intelligence and no major cognitive

deficits.” Dr. Hart diagnosed Goodwin with attention deficit disorder for

which he never received treatment. Dr. Hart noted that he did not consider

that diagnosis to be serious since it is fairly common among children,

especially young males. He explained,

            His personality functions appeared to be grossly
      normal. In particular, I didn’t notice any kind of marked
      personality traits that were of the type or of the severity that
      might indicate a serious personality disturbance or a
      burgeoning personality disorder.
            He clearly has had some problems over the years with
      anger and impulsive or reactive aggression. However, again,
      most of that, aside from the current offense, was not serious
      in nature or frequent. I would say relatively normal, perhaps
                                      8
      above average, but not extreme for an adolescent male. His
      social or personal relationships are grossly normal. He had
      some good social skills. He is a relatively polite or pleasant
      young man, and he’s had some positive peer relationships
      over the years, and even some intimate relationships, all of
      this despite the fact that he’s had a restricted social life
      through the problems with his father.
           He also has started to re-establish a relationship with
      his mother over the years.
             Finally, his social attitudes or orientation were, again,
      grossly normal. He acknowledges that he’s, kind of, mildly
      suspicious of others at times. He’s a little bit anxious around
      other people, in part because of being restricted in terms of
      his ability to have interaction with other people and maybe
      being a little bit suspicious of others on account of his father’s
      beliefs.
             But he’s, again, primarily prosocial in nature and a
      polite, respectful young man. By no means perfect, and never
      presented himself as such, but I would have said pretty
      normal for an adolescent male. He had no serious problems
      with alcohol use. He did use alcohol, but there was no
      evidence of significant or serious problems. He did not use
      drugs. He did not have serious or frequent antisocial conduct
      in the community prior to the current offense. He had no
      serious behavioral problems with school or institutional
      infractions while in custody in relation to this current offense.
            But even in terms of thoughts or plans for the future,
      these were primarily prosocial in nature. His, kind of, long-
      term dream was to maybe join the Army and then seek a
      career in law enforcement or something similar, which is
      somewhat unusual for the people I have evaluated.

      Regarding Goodwin’s maturity and responsibility, Dr. Hart found
him to be “a, kind of, normal adolescent male” with “occasional problems

with anger and what [he] would call impulsive or reactive aggression, but

[he] would have characterized that as being related to his adverse child-

rearing experiences or other situational factors as opposed to some kind

of developmental problem.”

      Dr. Hart characterized Goodwin’s home environment and family

relationships as being “seriously disturbed” and “quite poisonous in a

sense -- or toxic in a sense of being something that [he] would have

expected to have an adverse impact on any young person.” He elaborated,
                                    9
             Certainly being stuck alone with his father, he was, in
      some ways, almost a captive in an environment that was
      extremely negative and focused on anger and aggression and
      violence and guns. And he was directly exposed to this to the
      point where he was physically abused by his father and had
      guns pointed at him. This was just, I think by anybody’s
      definition, a bad home environment.

      When he was asked to give an opinion on Goodwin’s legal

competency, Dr. Hart stated,

            I believe that he was, again, a pretty normal adolescent
      male and did not have any significant problems with legal
      competency. So, in particular, what I paid attention to was
      whether he seemed to ever have failed to appreciate the nature
      or object of potential consequences of the offense for which he
      was arrested and charged.
            I considered whether he appeared to have been
      subjected to any intense investigative procedures by the police
      or whether he was -- he appeared to have problems
      communicating with or instructing counsel, and from the
      information I reviewed and my conversations with him, I didn’t
      see any potential problems in these areas.

      Dr. Hart described Goodwin’s prospects for rehabilitation as “very

good or excellent” due to his identification of a number of strengths in
Goodwin’s development and psychological and social functioning, and

Dr. Hart did not see many areas of weakness except his childhood

experiences and his relationship with his father.      He concluded that

Goodwin can likely “understand and abide by institutional rules and

regulations” such that it is unlikely that he will be unable to adjust to

incarceration.   Dr. Hart found that Goodwin’s level of functioning and

social skills suggested that he would be able to participate in and benefit

from rehabilitative activities such as counseling and vocational programs.

He concluded that he did not see anything that suggested Goodwin posed

an elevated risk for violence.

      Finally, while still under direct examination by defense counsel,

when asked about the sentence length in the plea agreement, Dr. Hart
                                     10

testified that he thought the minimum period of incarceration was

appropriate and that it would adequately protect public safety. On cross-

examination, the prosecutor questioned Dr. Hart regarding some details

in his report, his consideration of the Miller/Lyle/Roby factors, and the

conclusions he reached for each factor:

            Q. The final thing I want to ask you, Dr. Hart, is in your
      report you indicated you followed the five factors, and you
      talked about the recent Iowa Supreme Court State v. Roby.
      A. That’s correct.
             Q. You had a chance to read that as well? A. I was
      able to review part of it, yes. I haven’t reviewed it in detail --
      or, sorry, completely -- but I reviewed the sections that had to
      do with the description of the criteria that ought to be
      considered.
             Q. Sure. And I think Mr. Addington went through at
      least four of those factors with you on direct examination, and
      I just want to cover one that wasn’t covered. In the Roby case,
      they talk about a third factor called “the circumstances of the
      crime.” And what the Court was concerned about is, within
      these circumstances, attention must be given to the juvenile
      offender’s actual role and the role of various types of external
      pressure in the crime.
            So I just want -- so it’s clear for the record, Dr. Hart,
      you didn’t find any type of group pressure being placed on the
      defendant involving the shooting in this case? In other words,
      he wasn’t hanging around with friends and they talked about
      committing this crime or anything; is that correct? A. That’s
      correct. In fact, the only things that I noted in this respect
      were that -- relevant to this particular criteria was that the
      actual offense itself occurred in the midst of a serious conflict
      between the two Michaels, Junior and Senior.
             Q. Well, that’s according to Michael Jr.; correct?
      A. That’s correct. But the other element of that particular
      criteria did not appear to be applicable to me in this case.

The prosecutor concluded his cross-examination by asking for Dr. Hart’s

opinion about the twenty-year mandatory minimum sentence:

             Q. Okay. So the bottom line is you considered those
      five factors set out in State v. Roby, and after considering
      those factors, reviewing documents in this case, talking to the
      defendant, it’s your opinion that the 20-year mandatory
      minimum is appropriate for a minimum sentence in this case?
                                    11
      A. Yes. And just to follow up on your question, not only did
      I do my best to consider what was explicitly included as
      criteria in the Roby case and prior cases, I’ve always tried to
      go beyond that to look at related kinds of issues. So I tried to
      use that as a starting point, but I tried to be more broad or
      individualized or contextualized in the assessment and found
      nothing else that appeared to be relevant.

(Emphasis added.)

      Goodwin testified on his own behalf.         He detailed his family

relationships, his parents’ divorce when he was age ten or eleven, and how

he thought the best thing for him was to live with his father after the

divorce. He noted things slowly changed for the worse because he was

limited to mostly staying at home with his father and Stevens. Goodwin

described how he was unable to invite friends to his home or date because

their church opposed teens dating. He said he faced increasing verbal

abuse from his father. Goodwin explained that they argued over “little

stuff,” and he would seek refuge with his grandfather, which escalated

tensions with his father.

      Goodwin testified at times they “got physical and [would] fight.” He

noted that there were handguns and rifles in the home that he knew how

to use.   He described his father’s prepper behaviors and distrust of

government and the police, attitudes he shared. He stated that he could

not tell anyone other than close friends about his unhappiness, and the

only thing that relieved his stress was going to his grandfather’s, which he

was unable to do in December while his grandfather was hospitalized. On

cross-examination, Goodwin testified that he was able to communicate

with and form friendships with girls through hidden activities or on his

iPhone despite the limitations imposed by his father and the church, but

doing so increased the conflict with his father.
                                     12

      The court sentenced Goodwin to a fifty-year prison term with a

twenty-year minimum before parole eligibility, consistent with the plea

agreement. The court gave these reasons for the sentence:

             Mr. Goodwin, I’ve selected this particular sentence for
      you after considering your age, specifically your age at the
      time the crime was committed, the nature of the offense
      committed by you and the harm to the victim, the plea
      agreement reached by the attorneys in this case, the contents
      of the PSI, and specifically the recommendation of the PSI.
            I’ve also considered what the witnesses have testified to
      here today. I have also considered the factors set forth in State
      v. Roby. I’ve also considered your need for rehabilitation and
      your potential for rehabilitation. And, finally, I’ve considered
      the necessity for protecting the community from further
      offenses by you and others.

      Goodwin filed a motion for reconsideration of his sentence on

October 30, which the district court denied. Goodwin did not file a direct

appeal.

      On March 28, 2018, Goodwin filed a pro se motion to correct an

illegal sentence and for appointment of counsel, asserting,

      [t]he court failed to properly weigh the factors cited in State v.
      Roby, 897 N.W.2d 127 (Iowa 2017), and failed to consider any
      expert testimony determining those factors, as well as other
      evidence and testimony that the defendant cannot be
      sentenced to any mandatory-minimum sentence without
      violating both the Iowa and U.S. Constitutions.

On April 27, the district court denied this motion. Goodwin filed a pro se

petition for writ of certiorari, which we granted.       The state appellate

defender was appointed to represent him. We retained the case.

      II. Standard of Review.

      “[W]e may review a challenge that a sentence is illegal at any time.”

Jefferson v. Iowa Dist. Ct., 926 N.W.2d 519, 522 (Iowa 2019) (quoting State

v. Zarate, 908 N.W.2d 831, 840 (Iowa 2018)). “[T]hough we typically review

challenges to illegal sentences for correction of legal errors, our standard
                                            13

of review for an allegation of an unconstitutional sentence is de novo.” Id.

(quoting State v. Harrison, 914 N.W.2d 178, 187–88 (Iowa 2018)).

       III. Analysis.

       Goodwin’s pro se motion to correct an illegal sentence alleged the

district court failed to properly weigh the Roby factors. 2 The State argues

that his claim is a procedural challenge that was improperly brought

through a motion to correct an illegal sentence. We must decide whether

Goodwin’s challenge to his sentence on these grounds constitutes an

attack on an illegal sentence, and we conclude it does not.

       In Jefferson, we recognized a statutory right to counsel under Iowa

Rule of Criminal Procedure 2.28(1) to represent the defendant on a proper

motion to correct an illegal sentence. 926 N.W.2d at 520, 525.             We

recognized that “the motion to correct an illegal sentence has the potential

to be abused.” Id. at 525. We carefully reiterated what is, and what is not,

a proper motion to correct an illegal sentence. “To begin with, a motion

challenging a defendant’s underlying conviction is not a motion to correct

an illegal sentence.” Id. The purpose of a motion to correct an illegal

sentence is “not to re-examine errors occurring at the trial or other


        2It is not our role to rewrite a pro se pleading, nor can we act as the advocate for

a pro se litigant. State v. Piper, 663 N.W.2d 894, 913–14 (Iowa 2003) (noting that
consideration of the defendant’s claims not fully raised or analyzed in his appeal “would
require the court ‘to assume a partisan role and undertake the [defendant’s] research and
advocacy,’ a task we will not accept” (alteration in original) (quoting State v. Stoen, 596
N.W.2d 504, 507 (Iowa 1999))), overruled on other grounds by State v. Hanes, 790 N.W.2d
545, 551 (Iowa 2010); see also Conkey v. Hoak Motors, Inc., 637 N.W.2d 170, 173 (Iowa
2001) (“As a pro se plaintiff, Conkey undertook responsibility for litigating his own cause.
No part of that obligation devolved upon the court.”). Accordingly, we will not construe
Goodwin’s district court filing as a Bruegger claim that Goodwin’s sentence is
unconstitutional as grossly disproportionate to the crime he committed. See State v.
Bruegger, 773 N.W.2d 862, 884–85 (Iowa 2009); see also State v. Oliver, 812 N.W.2d 636,
650–52 (Iowa 2012) (discussing application of Bruegger). Even if read liberally, Goodwin’s
pro se motion does not present a claim for an illegal sentence. In any event, Goodwin’s
highly capable appellate counsel has not argued that Goodwin’s pro se district court filing
can be construed to raise a Bruegger claim.
                                          14

proceedings prior to the imposition of the sentence.” State v. Bruegger,

773 N.W.2d 862, 871–72 (Iowa 2009) (quoting Hill v. United States, 368
U.S. 424, 430, 82 S. Ct. 468, 472 (1962)).               “Additionally, ‘a defective

sentencing procedure does not constitute an illegal sentence . . . .’ ”

Jefferson, 926 N.W.2d at 525 (quoting Tindell v. State, 629 N.W.2d 357,

360 (Iowa 2001)).        A motion to correct an illegal sentence cannot be

brought to challenge “sentences that, because of procedural errors, are

illegally imposed.” Tindell, 629 N.W.2d at 359. Accordingly, the failure to

conduct a reasonable-ability-to-pay determination before imposing a

restitution award does not make the award “illegal” or subject to challenge

at any time through a motion to correct an illegal sentence. State v. Gross,

___ N.W.2d ___, ___ (Iowa 2019) (“Instead, as we have previously held, once

the deadline for direct appeal has run, the defendant is limited to filing a

petition to modify restitution (or the plan of restitution) under Iowa Code

section 910.7.”).

      Labels are not controlling. Counsel need not be appointed merely

because the defendant files a challenge captioned as a “motion to correct

an illegal sentence.”      And if a motion to correct an illegal sentence is

frivolous, appointed counsel “may ask to withdraw employing a procedure

similar to that authorized by [Iowa Rule of Appellate Procedure] 6.1005 for

frivolous appeals.” Jefferson, 926 N.W.2d at 525.

      A proper motion to challenge an illegal sentence “includes claims

that the court lacked the power to impose the sentence . . . , including

claims that the sentence is outside the statutory bounds or that the

sentence itself is unconstitutional.” Bruegger, 773 N.W.2d at 871. 3 For

example, in State v. Lathrop, we held that the defendant properly brought


      3The   briefing by Goodwin’s appellate counsel does not present a Bruegger claim.
                                     15

a motion to correct an illegal sentence to challenge his sentence to lifetime

parole as unconstitutional under the ex post facto clause of the Iowa

Constitution. 781 N.W.2d 288, 294 (Iowa 2010); see also Iowa Const.

art. I, § 21.

       Regarding sentences for juvenile offenders, “we have held it is the

‘absence of a sentencing procedure’ that offends article I, section 17 of the

Iowa Constitution.     Thus, when there is an appropriate sentencing

procedure there is no constitutional violation.” Roby, 897 N.W.2d at 137

(quoting Lyle, 854 N.W.2d at 402). Goodwin would have a proper motion

to correct an illegal sentence if he had been denied an individualized

sentencing hearing.    But “if the district court follows the sentencing

procedure we have identified and a statute authorizes the sentence

ultimately imposed, then our review is for abuse of discretion; we ask

whether there is ‘evidence [that] supports the sentence.’ ” Id. (alteration

in original) (quoting State v. Seats, 865 N.W.2d 545, 553 (Iowa 2015)).

       We hold that the district court had the constitutional authority to

impose Goodwin’s twenty-year mandatory minimum sentence because it

conducted an individualized sentencing hearing that applied the

Miller/Lyle/Roby factors.    The Iowa Constitution permits mandatory

minimum sentences for juvenile offenders after an individualized hearing

applying those factors. Roby, 897 N.W.2d at 132, 145. Indeed, “ ‘[i]f the

mandatory minimum period of incarceration is warranted,’ we commanded

[our judges] to impose the sentence.” Id. at 143 (alteration in original)

(quoting Lyle, 854 N.W.2d at 404 n.10).

       Goodwin challenges whether the district court properly weighed the

Miller/Lyle/Roby factors and expert testimony during that hearing. In our

view, Goodwin’s claims allege a defective sentencing procedure, not an

illegal sentence beyond the court’s authority.     See State v. Ayers, 590
                                             16
N.W.2d 25, 27 (Iowa 1999) (“We consider the court’s failure to exercise its

discretion a defective sentencing procedure . . . .”).               A contrary holding

would allow parties to misuse motions to correct an illegal sentence to

bring untimely appeals that in substance challenge how the district court

exercised its discretion in sentencing. We will not permit such collateral

attacks on a sentence.

       Even if we were reviewing Goodwin’s sentence on direct appeal, we

would determine the district court acted within its discretion and affirm.

In our view, this record shows Goodwin received the requisite

individualized      sentencing      hearing       addressing     the    Miller/Lyle/Roby

factors, which are

       (1) the age of the offender and the features of youthful
       behavior, such as “immaturity, impetuosity, and failure to
       appreciate risks and consequences”; (2) the particular “family
       and home environment” that surround the youth; (3) the
       circumstances of the particular crime and all circumstances
       relating to youth that may have played a role in the
       commission of the crime; (4) the challenges for youthful
       offenders in navigating through the criminal process; and
       (5) the possibility of rehabilitation and the capacity for
       change.

Lyle, 854 N.W.2d at 404 n.10 (quoting Miller, 567 U.S. at 477–78, 132
S. Ct. at 2468); see also Roby, 897 N.W.2d at 135 (quoting same factors).4

In Roby, we emphasized the importance of expert testimony. 897 N.W.2d

at 145–48.       Each factor was addressed by the expert in Goodwin’s

sentencing hearing.




       4The    State argues Roby erroneously “outsources” sentencing discretion in
applying the youth factors from judges to experts, but it stops short of asking us to
overrule Roby or Lyle. “We do not ordinarily overrule our precedent sua sponte.” Estate
of McFarlin v. State, 881 N.W.2d 51, 59 (Iowa 2016); see also State v. Roberson,
No. 2017AP1894–CR, 2019 WL 6518531, at *13 (Wis. Dec. 3, 2019) (overruling precedent
at state’s request to “return to our past practice of following decisions of the United States
Supreme Court”).
                                    17

      Under the first factor, the sentencing court must consider “the age

of the offender and the features of youthful behavior, such as ‘immaturity,

impetuosity, and failure to appreciate risks and consequences.’ ” Lyle, 854
N.W.2d at 404 n.10 (quoting Miller, 567 U.S. at 477–78, 132 S. Ct. at

2468). Recognizing that children and adults constitutionally differ, the

court considers evidence that “speaks to the juvenile’s ‘maturity,

deliberation of thought, and appreciation of risk-taking.’ ” Zarate, 908
N.W.2d at 852 (quoting Roby, 897 N.W.2d at 145). Dr. Hart testified that

Goodwin was “a relatively normal or grossly normal adolescent male” with

“average intelligence and no major cognitive deficits,” some problems with

anger and impulsive or reactive aggression that he believed could be

attributed to his childhood or other situational factors, and good social

skills with positive peer relationships despite the social restrictions.

Although he noted that Goodwin had a history of attention deficit disorder,

he did not notice any personality traits that could indicate a serious

personality disturbance or a burgeoning personality disorder. Dr. Hart

described Goodwin as “pretty normal for an adolescent male” without a

history of antisocial conduct in the community, behavioral problems at

school, or institutional infractions while in custody. Stevens’s testimony

contradicts Dr. Hart in part, characterizing Goodwin as having a

“belligerent” and “you don’t tell me what to do” attitude toward others,

including his father. Stevens also expressed concerns for his own safety

and Goodwin Sr.’s.

      Under the second factor, the sentencing court must consider “the

particular ‘family and home environment’ that surround the youth.” Lyle,
854 N.W.2d at 404 n.10 (quoting Miller, 567 U.S. at 477–78, 132 S. Ct. at

2468). “This factor seeks to identify any familial dependency and negative

influences of family circumstances that can be ingrained on children” and
                                       18

considers the impact of all home environments, financial situations, and

social backgrounds. Roby, 897 N.W.2d at 146. Dr. Hart testified that

Goodwin’s childhood was initially “relatively normal” but changed with the

marital discord that led to his parents’ divorce, which included abuse and

frequent arguments that he witnessed. Dr. Hart noted Goodwin’s mother

relinquished her parental rights and subsequently had only infrequent

contact with him. After the divorce, Goodwin Sr. went through a period of

sobriety and began attending church and meetings regarding his “prepper

beliefs,” which led to him restricting his son’s social life with girls. Dr. Hart

additionally testified that Goodwin faced physical and emotional abuse by

his father. Dr. Hart discussed how Goodwin was exposed to firearms and

was responsible for their care and maintenance in the home. Overall,

Dr. Hart   testified   that   Goodwin’s     home    environment    and    family

relationships were seriously disturbed and poisonous.

      Under the third factor, the sentencing court must consider “the

circumstances of the particular crime and all circumstances relating to

youth that may have played a role in the commission of the crime.” Lyle,
854 N.W.2d at 404 n.10. Here, our caselaw directs the sentencing judge

to give attention to “the juvenile offender’s actual role and the role of

various types of external pressure.” Roby, 897 N.W.2d at 146. As such,

this factor is more relevant in situations of group participation in a crime.

Id. For homicide offenses, this also involves consideration of “the way

familial and peer pressures” may have affected the defendant. Zarate, 908
N.W.2d at 853 (quoting Seats, 865 N.W.2d at 556). When directly asked

about this factor, Dr. Hart answered that there was no evidence of peer

pressure on Goodwin to kill his father.            Dr. Hart acknowledged that

Goodwin killed his father during an argument. Nevertheless, the physical

murder scene, described during the sentencing hearing by the lead
                                     19

investigator, belied any indication of a struggle. Goodwin Sr. was shot

dead in his recliner while watching TV with his remote and drink at his

side. No claim of self-defense was raised. Our sentencing courts can and

should consider the heinous nature of the crime in evaluating whether to

impose a mandatory minimum sentence.

      Under the fourth factor, the sentencing court must consider “the

challenges for youthful offenders in navigating through the criminal

process.”    Lyle, 854 N.W.2d at 404 n.10.      This factor recognizes that

juveniles are typically less capable than adults at navigating the legal

process. Roby, 897 N.W.2d at 146. Dr. Hart stated that Goodwin was a

“pretty normal adolescent male” that “did not have any significant

problems with legal competency.” He testified that he did not see any

potential problems regarding Goodwin Jr.’s interactions with the police or

his legal counsel.

      Under the fifth factor, the sentencing court must consider “the

possibility of rehabilitation and the capacity for change.” Lyle, 854 N.W.2d

at 404 n.10. This factor typically favors mitigation because juveniles are

generally more capable of rehabilitation than adults. Roby, 897 N.W.2d at

147. Dr. Hart testified that Goodwin’s prospects for rehabilitation were

“very good or excellent,” given that he saw “strengths” in his development

and psychological and social functioning that suggested potential for

change.     Dr. Hart identified Goodwin’s areas of weakness as being his

childhood experiences and his strained relationship with his father but

believed he would adjust to incarceration and would benefit from the

rehabilitative programs available there.

      The district court heard Dr. Hart’s detailed expert testimony on his

consideration of Goodwin’s individual situation under all of the factors.

The court also explicitly stated it “considered the factors set forth in State
                                    20

v. Roby” in reaching its sentencing determination.      We determine that

Goodwin received the requisite individualized sentencing hearing, which

satisfied the constitutional requirement from article I, section 17 of the

Iowa Constitution.

      The district court also had the statutory authority to impose this

sentence.    Goodwin was convicted of second-degree murder.             The

maximum sentence for an adult individual convicted of second-degree

murder is fifty years.    Iowa Code § 707.3(2) (2016).       Under section

902.12(1), thirty-five of those fifty years must be served before the

individual is eligible for parole or work release. Id. § 902.12(1). Section

901.5(14) allows the court to “suspend the sentence in whole or in part,

including any mandatory minimum sentence” when sentencing juveniles.

Id. § 901.5(14). The district court sentenced Goodwin to a minimum of

twenty years of imprisonment before parole eligibility and a fifty-year

maximum for his crime of second-degree murder.          The court had the

authority to impose a fifty-year sentence under section 707.3(2), and it

was not required to impose a lower mandatory minimum term than what

is mandated in section 902.12(1) merely because Goodwin was a juvenile.

See id. § 901.5(14). Our district courts can and should weigh public safety

(incapacitation), deterrence, and retribution when sentencing juvenile

offenders for violent felonies. See Zarate, 908 N.W.2d at 854–55 (approving

consideration of other goals of criminal punishment when sentencing

juvenile offenders, including incapacitation, deterrence, and culpability).

      Goodwin fails to show the district court lacked the statutory

authority to impose this sentence.     To the contrary, his sentence was

within the statutory limits.   In fact, Goodwin received a more lenient

sentence than the maximum authorized by the statute, a thirty-five-year
                                     21

mandatory minimum.       Goodwin will become parole eligible before age

thirty-nine, his father’s age at the time of his murder.

      The district court acted within its constitutional and statutory

authority in sentencing Goodwin to the twenty-year mandatory minimum.

We therefore reject Goodwin’s claim that his sentence is illegal.

      The district court adequately explained its reasons for the sentence:

             Mr. Goodwin, I’ve selected this particular sentence for
      you after considering your age, specifically your age at the
      time the crime was committed, the nature of the offense
      committed by you and the harm to the victim, the plea
      agreement reached by the attorneys in this case, the contents
      of the PSI, and specifically the recommendation of the PSI.
            I’ve also considered what the witnesses have testified to
      here today. I have also considered the factors set forth in State
      v. Roby. I’ve also considered your need for rehabilitation and
      your potential for rehabilitation. And, finally, I’ve considered
      the necessity for protecting the community from further
      offenses by you and others.

The district court relied on no impermissible sentencing factors.         The

expert testimony of Dr. Hart, who was retained by the defense, supported

the twenty-year mandatory minimum sentence.          That sentence is also

supported by the parties’ plea agreement and joint recommendation. See

State v. Cason, 532 N.W.2d 755, 756–57 (Iowa 1995) (per curiam)

(recognizing that sentencing courts may consider the parties’ plea

agreement in imposing the sentence). Neither Goodwin nor his appellate

counsel argues his trial counsel was ineffective. To the contrary, with the

aid of his trial counsel, Goodwin avoided a longer mandatory minimum

sentence and a first-degree murder conviction.         As required by our

precedent, the district court independently considered              the other

sentencing factors along with the plea agreement to ensure the sentence

imposed was constitutional.
                                     22

        The absence of additional specific findings on each factor does not

make this an illegal sentence. Even a “terse and succinct statement is

sufficient . . . when the reasons for the exercise of discretion are obvious

in light of the statement and the record before the court.” State v. Thacker,

862 N.W.2d 402, 408 (Iowa 2015); see also State v. Victor, 310 N.W.2d 201,

205 (Iowa 1981) (holding that the requirement to state reasons for the

sentence was satisfied because “it is clear from the trial court’s statement

exactly what motivated and prompted the sentence”).          This is not an

example of using boilerplate language or checking boxes on a preprinted

form.

        We must balance the need for finality with the need to develop a

record adequate for appellate review.       This record was adequate to

demonstrate Goodwin not only received the individualized sentencing

hearing our precedent requires, but the district court also adequately

articulated its findings on the record. We hold Goodwin’s challenge to his

sentence does not constitute a proper motion to correct an illegal sentence.

Our determination is fatal to his claim he had a statutory right to counsel

under Jefferson, 926 N.W.2d at 520.        Our determination also means

Goodwin’s challenges to his sentence must be dismissed as untimely.

Goodwin had to make these challenges in a direct appeal and failed to do

so.

        IV. Disposition.

        For the foregoing reasons, we annul the writ and affirm the district

court’s ruling and sentence.

        WRIT ANNULLED; DISTRICT COURT RULING AND SENTENCE

AFFIRMED.
                                     23

      Mansfield, Christensen, and McDonald, JJ., join this opinion.

McDonald, J., files a concurring opinion in which Christensen, J., joins.

Appel, J., files a dissenting opinion in which Wiggins, C.J., joins.
                                      24

                        #18–0737, Goodwin v. Iowa Dist. Ct. for Davis Cty.

McDONALD, Justice (concurring specially).

      Goodwin’s motion fails on its face to present a claim of an illegal

sentence.   There is nothing in the text of the Iowa Constitution, as

originally understood, that prohibits the imposition of a minimum

sentence on a juvenile offender. This is true whether or not the offender

received an individualized sentencing hearing as now required by State v.

Lyle, 854 N.W.2d 378 (Iowa 2014), and State v. Roby, 897 N.W.2d 127

(Iowa 2017). In my opinion, Lyle and Roby were wrongly decided and

should be reconsidered.

      Stare decisis does not compel continued adherence to Lyle and

Roby. Stare decisis has limited application in constitutional matters. The

Iowa Constitution provides, “This Constitution shall be the supreme law

of the state, and any law inconsistent therewith, shall be void.”           Iowa

Const. art. XII, § 1. Notably, the Iowa Constitution does not distinguish

between legislative, executive, and judicial acts.         Instead, the Iowa

Constitution provides any law—without regard to its source—inconsistent

therewith “shall be void.” Id. Thus, “[w]hen faced with a demonstrably

erroneous precedent, my rule is simple: We should not follow it. This view

of stare decisis follows directly from the Constitution’s supremacy over

other sources of law—including our own precedents.” Gamble v. United

States, 587 U.S. ____, ____, 139 S. Ct. 1960, 1984 (2019) (Thomas, J.,

concurring).

      Put differently, because the Constitution is supreme over
      other sources of law, it requires us to privilege its text over our
      own precedents when the two are in conflict. I am aware of
      no legitimate reason why a court may privilege a demonstrably
      erroneous interpretation of the Constitution over the
      Constitution itself.
                                     25

Id. at ___, 139 S. Ct. at 1985; see State v. Brown, 930 N.W.2d 840, 871

(Iowa 2019) (Appel, J., dissenting) (stating where constitutional precedent

is supported by “unconvincing rationale” and weak authority, “the doctrine

of stare decisis does not excuse us from” reconsidering the precedent).

      Lyle and Roby are demonstrably erroneous interpretations of the

Iowa Constitution. First, the rationale underlying the Supreme Court’s

juvenile sentencing decisions and this court’s extension of the same in Lyle

and Roby is wanting.      The criticisms have been well stated in other

opinions, and I need not repeat them in full herein. See Miller v. Alabama,

567 U.S. 460, 493–502, 132 S. Ct. 2455, 2477–82 (2012) (Roberts, C.J.,

dissenting); id. at 502–09, 132 S. Ct. at 2482–87 (Thomas, J., dissenting);

id. at 509–15, 132 S. Ct. at 2487–90 (Alito, J., dissenting); Graham v.

Florida, 560 U.S. 48, 97–124, 130 S. Ct. 2011, 2043–58 (2010) (Thomas,

J., dissenting); id. at 124–25, 130 S. Ct. at 2058–59 (Alito, J., dissenting);

Roper v. Simmons, 543 U.S. 551, 606–07, 125 S. Ct. 1183, 1216–17 (2005)

(O’Connor, J., dissenting); id. at 607–30, 125 S. Ct. at 1217–30 (Scalia, J.,

dissenting); Roby, 897 N.W.2d at 150–61 (Zager, J., dissenting); State v.

Sweet, 879 N.W.2d 811, 842–51 (Iowa 2016) (Mansfield, J., dissenting);

State v. Seats, 865 N.W.2d 545, 574–84 (Iowa 2015) (Mansfield, J.,

dissenting); Lyle, 854 N.W.2d at 404–07 (Waterman, J., dissenting); id. at

407–20 (Zager, J., dissenting).

      Second, a national consensus has emerged that Lyle was wrongly

decided. To the best of my knowledge, only one other court has agreed

with Lyle. See State v. Houston-Sconiers, 391 P.3d 409, 418 (Wash. 2017).

The remainder of the other states that have expressly considered Lyle have

expressly rejected Lyle. See State v. Martinez, No. 2 CA-CR 2017-0290-

PR, 2017 WL 5153566, at *2 (Ariz. Ct. App. Nov. 2, 2017) (unpublished

opinion) (“We do not read Miller to interpret the Eighth Amendment as
                                     26

broadly as did the Iowa court.”); People v. Rigmaden, No. C071533, 2015
WL 5122916, at *18 (Cal. Ct. App. Sept. 1, 2015) (unpublished opinion)

(declining to follow Lyle); Burrell v. State, 207 A.3d 137, 144 (Del. 2019)

(rejecting Lyle and discussing the “more persuasive authority from other

states” that also reject Lyle); Commonwealth v. Okoro, 26 N.E.3d 1092,

1098–1101, 1101 n.17 (Mass. 2015) (rejecting Lyle); State v. Anderson, 87
N.E.3d 1203, 1212 (Ohio 2017) (“[A] mandatory minimum sentence of

three years for first degree aggravated robbery and kidnapping convictions

. . . does not violate the principle of proportionality at the heart of the

Eighth Amendment . . . .”); Brown v. State, No. M2013-00825-CCA-R3-PC,

2014 WL 5780718, at *21 (Tenn. Crim. App. Nov. 6, 2014) (unpublished

opinion) (“Lyle constitutes persuasive, non-binding authority, and panels

of this court have refused to expand the holding in Miller to life sentences

for juveniles, let alone sentences involving less than life.”); State v.

Barbeau, 883 N.W.2d 520, 531–33 (Wis. Ct. App. 2016) (declining to follow

Lyle).

         In addition to those states that have expressly declined to follow

Lyle, a number of other states have also held there is no federal or state

constitutional provision that prohibits the imposition of a minimum

sentence on a juvenile offender. In Commonwealth v. Lawrence, the court

reasoned,

               We do not read Miller to mean that the Eighth
         Amendment categorically prohibits a state from imposing a
         mandatory minimum imprisonment sentence upon a juvenile
         convicted of a crime as serious as first-degree murder.
         Appellant’s argument against a mandatory minimum of 35
         years presents the same concerns as would a mandatory
         minimum of 35 days’ imprisonment. Stated another way,
         Appellant’s position implicitly requires us to conclude that
         open-ended minimum sentencing is constitutionally required
         by the Cruel and Unusual Punishment Clause. We decline to
         announce such a rule.
                                       27

99 A.3d 116, 121 (Pa. Super. Ct. 2014) (footnote omitted).

      Similarly, in James v. United States, the court addressed the

argument that a mandatory minimum “does not allow the sentencer to

consider the ‘mitigating qualities of youth,’ as stressed in Miller.” 59 A.3d
1233, 1238 (D.C. 2013) (quoting Miller, 567 U.S. at 476, 132 S. Ct. at 2467

(majority opinion)).

      [U]nder the D.C. Code, the D.C. Council and the Executive
      Branch have already considered youth and its attendant
      factors, by limiting the minimum sentence to thirty years for
      offenders under the age of eighteen at the time of their offense,
      as compared to life imprisonment without opportunity for
      release which is available against adults. Miller and Graham
      demand consideration of the mitigating qualities of youth
      when imposing sentences of life in prison without opportunity
      for parole. In this jurisdiction, sentencing is a joint exercise
      by the legislative, executive, and judicial branches. Because
      the sentencing statute already takes a juvenile offender’s
      youth into account, the mandatory nature of appellant’s
      sentence does not violate the Cruel and Unusual Punishment
      Clause of the Eighth Amendment.

Id. (citation omitted) (footnote omitted); see also People v. Tate, 352 P.3d
959, 970 (Colo. 2015) (holding Miller does not prohibit a mandatory

minimum sentence of life with possibility of parole after forty years); State

v. Taylor G., 110 A.3d 338, 347 (Conn. 2015) (“The limitations that

mandatory minimum sentences place on a trial court’s discretion,

however,   do   not    automatically   constitute   an   eighth   amendment

violation.”); State v. Michel, 257 So. 3d 3, 4, 8 (Fla. 2018) (holding that a

statute requiring a twenty-five-year mandatory minimum sentence for

first-degree murder does not violate the Eighth Amendment); State v.

Brown, 331 P.3d 781, 797 (Kan. 2014) (declining to extend Miller’s

prohibition on mandatory life-without-parole sentences for juvenile

offenders to also prohibit imposing a statutorily mandated twenty-year

sentence on a juvenile because “[a] hard 20 life sentence does not
                                       28

irrevocably adjudge a juvenile offender unfit for society”); State v. Vang,

847 N.W.2d 248, 262–63 (Minn. 2014) (“Because appellant is eligible for

release after 30 years, his mandatory life sentence for first-degree murder

does not constitute cruel and unusual punishment under the Eighth

Amendment and the principles of Miller.”); State v. Link, 441 P.3d 664, 676

(Or. Ct. App. 2019) (limiting “Miller’s applicability . . . [to] the most serious

penalties”); State v. Smith, ___ S.E.2d ___, ___, 2019 WL 6166371, at *2

(S.C. Nov. 20, 2019) (“It is clear neither the Eighth Amendment nor Miller

speaks directly to the issue of the constitutionality of mandatory minimum

sentences.      In so holding, we join the overwhelming majority of

jurisdictions    that   has    found     mandatory      minimum       sentences

constitutional under the Eighth Amendment and Miller.” (Footnote

omitted.)); Lewis v. State, 428 S.W.3d 860, 863 (Tex. Crim. App. 2014)

(“Miller does not forbid mandatory sentencing schemes.”).

      Third, Roby created a largely unworkable standard.                    The

unworkability of the standard was a feature and not a bug, at least as far

as the Roby majority was concerned.           The Roby standard was never

intended to be workable; instead, it was intended to be a de facto ban on

the imposition of minimum sentences on juvenile offenders. See Roby,
897 N.W.2d at 149 (Hecht, J., concurring specially) (“I write separately,

however, to express my view that article I, section 17 of the Iowa

Constitution prohibits a mandatory term of incarceration for any offense

committed by a juvenile offender.”); id. at 150 (Appel, J., concurring

specially) (“The multifactored Miller test, as shaped by this court,

powerfully drives the analysis toward a finding that children are

constitutionally different and therefore, as a general proposition, juvenile

offenders cannot be sentenced to mandatory adult minimums.”); id. at

150–51 (Zager, J., dissenting) (explaining the “court restates the relevant
                                         29

factors in a way that will make it difficult, if not practically impossible, for

a sentencing judge to ever impose any minimum term of incarceration”).

The dissenting opinion in this case evidences Roby was intended to be a

de facto ban on minimum sentences for juvenile offenders.            Here, the

parties    jointly   recommended     a    minimum     sentence,    the   jointly

recommended minimum sentence was far below what the district court

could have imposed, the defendant’s expert testimony supported the

sentence, and the district court made an excellent record in support of the

sentencing decision.     If this record is insufficient to meet the Roby

standard, as expressed in the dissenting opinion in this case, few, if any,

could.

         Fourth, the neuroscience on which Lyle and Roby relied does not

support the ultimate constitutional claims asserted in those cases. Lyle

interpreted relatively new neuroscience research to support the claim that

juvenile offenders are less culpable than adult offenders. See Lyle, 854
N.W.2d at 398 (majority opinion) (stating “scientific data and the opinions

of medical experts provide a compelling and increasingly ineluctable case

that from a neurodevelopment standpoint, juvenile culpability does not

rise to the adult-like standard”). But the neuroscience does not support

this claim. “The neuroscience evidence in no way independently confirms

that adolescents are less responsible” or less culpable than adult

offenders. Stephen J. Morse, Criminal Law and Common Sense: An Essay

on the Perils and Promise of Neuroscience, 99 Marq. L. Rev. 39, 66–67

(2015). Nor could it. Culpability is a legal question not a neurobiological

question. See, e.g., State v. McVey, 376 N.W.2d 585, 587 (Iowa 1985) (“The

extent to which evidence of mental impairment will be permitted to affect

criminal responsibility is therefore a legal question.”).         Indeed, the

American Medical Association and the American Academy of Child and
                                       30

Adolescent Psychiatry specifically acknowledged this in their amicus brief

submitted in Miller. See Brief for Am. Med. Ass’n & Am. Acad. of Child &

Adolescent Psychiatry as Amici Curiae in Support of Neither Party at 3,

Miller, 567 U.S. 460, 132 S. Ct. 2455 (Nos. 10-9646, 10-9647) (recognizing

that “science cannot gauge moral culpability”).

       Fifth, while the neuroscience evidence is new, it does not tell us

something new for which the law did not already account. We have long

known juveniles are different from adults. Almost twenty-nine centuries

ago, Homer said, “Well you know how the whims of youth break all the

rules. Our wits quicker than wind, our judgment just as flighty.” Homer,

The Iliad 577 (Robert Fagles trans., Penguin Books 1998) (c. 800 B.C.E.).

In another translation it is said, “You know young people can go to

extremes—they have quick tempers, a dash of rashness[.]” Homer, The

Iliad 423 (Michael Reck trans., HarperCollins 1st ed. 1994) (c. 800 B.C.E.).

In Juvenile Offenders for a Thousand Years, Wiley B. Sanders collected

numerous historical writings documenting the different treatment of

juvenile and adult offenders. Juvenile Offenders for a Thousand Years:

Selected Readings from Anglo-Saxon Times to 1900 (Wiley B. Sanders ed.,

Univ. N.C. Press 1970). He writes,

               In the minds of many intelligent and educated people
       juvenile delinquency is a twentieth century problem, receiving
       its first public recognition from the passage of the first juvenile
       court act in Illinois in 1899. Such people assume that before
       the beginning of this century child lawbreakers were tried and
       punished in exactly the same way, and with the same severity,
       as adult offenders. . . . These selections . . . make it
       abundantly clear that as far back as written records go
       children who have broken the law have been treated on the
       whole more leniently than have adult offenders.

Id. at xviii.   Lyle conceded the new research on which it relied merely

provided a potential explanation of “our commonsense understanding of
                                           31

youth.” Lyle, 854 N.W.2d at 393. 5 Lyle also conceded the law already

accounted for the differences between juveniles and adults in a variety of

contexts. See id. at 388–89 (discussing chapter 232, work permits, the

legal age for purchasing alcohol, the legal age for obtaining driving

privileges, the legal age for obtaining tattoos, and the legal age to purchase

tobacco). What Lyle failed to concede or even recognize was that the law

already accounted for the differences between juveniles and adults with

respect to criminal conduct. The legislature already accounted for this by

creating a separate juvenile justice system to address the different and

particular needs of juvenile offenders. See Iowa Code ch. 232 (2019). The

legislature also made a policy decision that, notwithstanding the known

differences between juveniles and adults, there are circumstances under

which a juvenile offender should nonetheless be prosecuted and punished


      5It should be noted that the findings drawn from the research are not settled.
More recent studies suggest that the conclusions drawn from the research may be more
nuanced than Lyle acknowledges. For example, Dan Romer, Research Director at the
Annenberg Public Policy Center at the University of Pennsylvania recently wrote,
       We often characterize adolescents as impulsive, reckless and emotionally
       unstable. We used to attribute this behavior to “raging hormones.” More
       recently, it’s been popular in some scientific circles to explain adolescent
       behavior as the result of an imbalance in the development of the brain.
       According to this theory, the prefrontal cortex, the center of the brain’s
       cognitive-control system, matures more slowly than the limbic system,
       which governs desires and appetites including drives for food and sex.
       This creates an imbalance in the adolescent brain that leads to even more
       impulsive and risky behavior than seen in children – or so the theory goes.
      This idea has gained currency to the point where it’s become common to
      refer to the “teenage brain” as the source of the injuries and other maladies
      that arise during adolescence.
      In my view, the most striking failure of the teen brain hypothesis is its
      conflating of important differences between different kinds of risky
      behavior, only a fraction of which support the notion of the impulsive,
      unbridled adolescent.
Dan Romer, Why It’s Time to Lay the Stereotype of the ‘Teen Brain’ to Rest, The
Conversation (Oct. 29, 2017, 9:50 PM), https://theconversation.com/why-its-time-to-
lay-the-stereotype-of-the-teen-brain-to-rest-85888 [https://perma.cc/2EUM-ZQ9Z].
                                     32

as an adult offender. See id. §§ 232.8, .45. Lyle and Roby thus confused

neuroscience research as evidence of a new constitutional fact mandating

different treatment for juvenile offenders rather than treating the

neuroscience research for what it was—additional evidence supporting the

legislature’s decision to create a separate juvenile justice system.

      Sixth, and related, Lyle infringes the legislature’s prerogative. Lyle

stated that “[l]ines are drawn in our law by necessity and are incorporated

into the jurisprudence we have developed to usher the Iowa Constitution

through time.” Lyle, 854 N.W.2d at 403. Lyle’s passive construction that

“lines are drawn in our law” masks the relevant question. The relevant

question is not whether lines have to be drawn. The relevant question is

who draws the lines. Lyle does not adequately explain why this court has

the authority to disregard the lines the legislature drew in creating a

separate juvenile justice system. In my view, there is not an adequate

explanation. “The legislature possesses the inherent power to prescribe

punishment for crime, and the sentencing authority of the courts is

subject to that power.” State v. Iowa Dist. Ct., 308 N.W.2d 27, 30 (Iowa

1981). It is solely the legislature’s prerogative to set punishments that

balance the state’s interest in achieving certain penological goals with the

state’s other interests in the administration of criminal justice.     While

there are constitutional bounds the legislature may not transgress in

crafting punishments, requiring an offender to serve a minimum term of

incarceration for what is an otherwise valid sentence is not one. See State

v. Cronkhite, 613 N.W.2d 664, 669 (Iowa 2000) (“There can be no serious

contention . . . a sentence which is not otherwise cruel and unusual

becomes so simply because it is ‘mandatory.’ ” (quoting State v. Lara, 580
N.W.2d 783, 785 (Iowa 1998))).
                                      33

      Finally, while purporting to better serve the liberty of Iowans, see

Lyle, 854 N.W.2d at 384 n.2 (noting this court can interpret the

constitution to better serve the liberty of Iowans), Lyle and Roby actually

restrict the liberty of Iowans.      The most fundamental liberty in a

constitutional republic is the liberty of the citizenry to govern itself. See

Iowa Const. art. I, § 2 (“All political power is inherent in the people.”); see

also Honomichl v. Valley View Swine, LLC, 914 N.W.2d 223, 240 (Iowa

2018) (Waterman, J., concurring) (“We need to be cognizant of the right of

Iowans to govern themselves through laws passed by their chosen

representatives, a right recognized explicitly in article I, section 2 [of the

Iowa Constitution].”). To protect the right of all Iowans to participate in

the project of self-government, this court long ago concluded the judicial

power was limited to the enforcement of the text of the constitution the

citizens of this state adopted. See Stewart v. Bd. of Supervisors, 30 Iowa
9, 17 (1870).

      As Stewart makes clear, in the absence of a direct constitutional

command, it is the right and duty of the people to resolve questions of

public policy through public discourse in the legislative chamber rather

than through legal discourse in the judicial chamber:

      We cannot declare a legislative act void because it conflicts
      with our opinions of policy, expediency or justice. We are not
      the guardians of the rights of the people of the State unless
      they are secured by some constitutional provision which
      comes within our judicial cognizance. The remedy for unwise
      or oppressive legislation, within constitutional bounds, is by
      appeal to the justice and patriotism of the representatives of
      the people. If this fail[s], the people, in their sovereign
      capacity, can correct the evil; but the courts cannot assume
      their rights. There is no paramount and supreme law which
      defines the law of nature, or settles those great principles of
      legislation which are said to control State legislatures in the
      exercise of the powers conferred on them by the people in the
      constitution.
                                    34

Id. (quoting Bennett v. Boggs, 3 F. Cas. 221, 227–28 (C.C.D.N.J. 1830)).

      As Justice Hugo Black explained, the creation of rights through

atextual constitutionalism actually infringes the fundamental liberty of all

people to participate in the project of self-government:

      It can be, and has been, argued that when this Court strikes
      down a legislative act because it offends the idea of
      “fundamental fairness” it furthers the basic thrust of our Bill
      of Rights by protecting individual freedom. But that argument
      ignores the effect of such decisions on perhaps the most
      fundamental individual liberty of our people—the right of each
      man to participate in the self-government of his society. . . .
      Any legislature presumably passes a law because it thinks the
      end result will help more than hinder and will thus further the
      liberty of the society as a whole. The people, through their
      elected representatives, may of course be wrong in making
      those determinations, but the right of self-government that
      our Constitution preserves is just as important as any of the
      specific individual freedoms preserved in the Bill of Rights.
      The liberty of government by the people in my opinion, should
      never be denied by this Court except when the decision of the
      people as stated in laws passed by their chosen
      representatives, conflicts with the express or necessarily
      implied commands of our Constitution.

In re Winship, 397 U.S. 358, 384–85, 90 S. Ct. 1068, 1083–84 (1970)

(Black, J., dissenting).

      This, in my view, is the fundamental defect in Lyle and Roby. See

generally Miller, 567 U.S. at 493, 132 S. Ct. at 2477 (Roberts, C.J.,
dissenting) (“Determining the appropriate sentence for a teenager

convicted of murder presents grave and challenging questions of morality

and social policy. Our role, however, is to apply the law, not to answer

such questions.”); id. at 502, 132 S. Ct. at 2482 (Thomas, J., dissenting)

(“Because the Court upsets the legislatively enacted sentencing regimes of

29 jurisdictions without constitutional warrant, I respectfully dissent.”);

id. at 510, 132 S. Ct. at 2487 (Alito, J., dissenting) (“Nothing in the

Constitution supports this arrogation of legislative authority.”); Graham,
560 U.S. at 97, 130 S. Ct. 2043 (Thomas, J., dissenting) (“I am unwilling
                                      35

to assume that we, as Members of this Court, are any more capable of

making such moral judgments than our fellow citizens. Nothing in our

training as judges qualifies us for that task, and nothing in Article III gives

us that authority.”); Roper, 543 U.S. at 607, 125 S. Ct. at 1217 (O’Connor,

J., dissenting) (“[T]his Court should not substitute its own ‘inevitably

subjective judgment’ on how best to resolve this difficult moral question

for the judgments of the Nation’s democratically elected legislatures.”

(quoting Thompson v. Oklahoma, 487 U.S. 815, 854, 108 S. Ct. 2687, 2709

(1988) (O’Connor, J., concurring))); id. at 608, 125 S. Ct. at 1217 (Scalia,

J., dissenting) (decrying the Court’s decision to “proclaim[] itself sole

arbiter of our Nation’s moral standards”); Yick Wo v. Hopkins, 118 U.S.
356, 370, 6 S. Ct. 1064 1071 (1886) (stating political rights are

“fundamental” because they are “preservative of all rights”).

      For these reasons, I conclude Lyle and Roby were wrongly decided.

In my view, the defendant in this case did not present a facially viable

claim of an unconstitutional or otherwise illegal sentence. With all that

being said, I concur in the majority opinion and the judgment of the court.

      Christensen, J., joins this concurrence.
                                    36

                                      #18–0737, Goodwin v. Iowa Dist. Ct.

APPEL, Justice (dissenting).

        I dissent as the majority prematurely terminates this litigation,

misstates the law in places, and does not recognize the unusual

procedural posture of this case.

        I. Cruel and Unusual Punishment for Juveniles.

        A. Introduction. A claim that a sentence violates the cruel and

unusual punishment clause of article I, section 17 of the Iowa Constitution

may be brought categorically or as applied. State v. Oliver, 812 N.W.2d
636, 639–41 (Iowa 2012). In order to prevail on a categorical claim, a

defendant must show that the punishment cannot be applied based on the

characteristics of the crime or the criminal. Id. at 641. An as-applied

challenge can be brought when the defendant claims that a sentence as

applied to the peculiar circumstances of the case amounts to cruel and

unusual punishment even though the sentence has been authorized by

the legislature. State v. Bruegger, 773 N.W.2d 862, 879 (Iowa 2009).

        B. Cruel and Unusual Punishment for Juvenile Offenders Under

Roby.

        1. Overview of juvenile sentencing caselaw. In order to implement

the constitutional requirements of article I, section 17 of the Iowa

Constitution, we have developed a special area of jurisprudence as it

relates to juveniles. With respect to juveniles facing mandatory minimum

sentences, in State v. Roby, 897 N.W.2d 127 (Iowa 2017), we developed a

framework of analysis for as-applied, Bruegger-type, cruel and unusual

punishment claims.      A brief review of our recent caselaw in juvenile

sentencing provides context for a cruel and unusual punishment claim

under Roby.
                                       37

       In State v. Lyle, 854 N.W.2d 378. 381–82 (Iowa 2014), we considered

the constitutional validity of statutorily established mandatory minimum

sentences for youthful offenders.           In Lyle, we held that legislative

mandatory minimum sentences for juvenile offenders violated article I,

section 17 of the Iowa Constitution. Id. at 400. However, we stated that

our holding did not prohibit judges from sentencing juveniles to prison for

the length of time identified by the legislature for the crime committed. Id.

at 403. Further, we held that the Iowa Constitution forbids a mandatory

sentencing scheme that “deprives the district court of discretion to

consider youth and its attendant circumstances as a mitigating factor and

to impose a lighter punishment by eliminating the minimum period of

incarceration without parole.” Id. at 404. We did not have occasion in

Lyle, however, to develop the outline of a sentencing hearing of a juvenile.

       In State v. Seats, 865 N.W.2d 545 (Iowa 2015), however, we provided

more guidance regarding the nature of a sentencing hearing for juveniles.

In Seats, we declared that a district court sentencing a juvenile in a murder

case must consider several factors. The factors articulate namely that life

in prison without the possibility of parole should be “rare and uncommon”;

that “children are constitutionally different from adults” and that the court

should consider “family and home environment vulnerabilities together

with   the   juvenile’s   lack   of   maturity,   underdeveloped   sense   of

responsibility, and vulnerability to peer pressure as mitigating, and not

aggravating, factors.” Id. at 555–56 (quoting Miller v. Alabama, 567 U.S.
460, 470, 132 S. Ct. 2455, 2664 (2012)). The court must also consider the

circumstances of the offense, including the juvenile’s participation in the

conduct and the way familial pressure and peer pressure may have played

a role and that “[j]uveniles are more capable of change than adults” and

“their actions are less likely to be the result of ‘irretrievably depraved
                                     38

character.’ ” Id. at 556 (quoting Graham v. Florida, 560 U.S. 48, 68, 130
S. Ct. 2011, 2016 (2010)).      In sum, the court must take into account

information regarding the family and home environment. Id. In Seats, we

noted “the district court appeared to use Seats’s family and home

environment vulnerabilities[,] together with his lack of maturity,

underdeveloped sense of responsibility, and vulnerability to peer

pressure[,] as aggravating, not mitigating factors.” Id. at 557. Based on

these constitutional deficiencies, we vacated the sentence and remanded

the case to the district court. Id. at 558; see also Lyle, 854 N.W.2d at 404

n.10 (outlining the parameters of resentencing to be consistent with youth-

related factors).

      In Roby, we considered a case where the district court sentenced a

juvenile defendant to twenty-five years in prison with a mandatory

minimum of seventeen-and-one-half years for sexual abuse in the second

degree. Roby, 897 N.W.2d at 132. The Roby majority declined “at this

time” to hold that mandatory minimum sentences on juvenile offenders

were categorically infirm. Id. at 148. The Roby court did, however, turn

to analyze the nature of the individualized hearing required by our

precedent for juvenile offenders. Id. at 145–48.

      The Roby court examined in detail the factors of age and the features

of youthful behavior, family and home environment, the circumstances of

the crime, legal incompetency, and rehabilitation.           We generally

emphasized the role of expert testimony in developing each of these

mitigating factors.   Id. at 145–46.      We stated the factors should not

normally be used to impose a mandatory minimum sentence without

expert testimony. Id. at 147.

      Based on the record developed in Roby, we concluded, as a matter

of law, a mandatory minimum sentence could not be imposed on the
                                    39

defendant. We noted how the district court has misapplied the various

factors, either finding them aggravating factors or underestimating their

mitigating impact. Id. at 148. Although Roby received an individualized

hearing, we upheld Roby’s illegal sentence claim, noting that “the district

court applied the [Miller/Lyle/Seats] factors, but not in the manner

required to protect the juvenile offender from cruel and unusual

punishment.” Id.

      Following Roby, a statutorily authorized mandatory minimum

sentence imposed on a juvenile after a hearing where the district court

refused to consider or give proper weight to the Roby factors, or wrongly

applied them as aggravating factors, would be constitutionally infirm

under article I, section 17 of the Iowa Constitution. See, e.g., State v.

White, 903 N.W.2d 331, 334 (Iowa 2017) (finding resentencing with Roby

factors necessary for a juvenile offender in a mandatory minimum

situation). The mere fact that a sentence is authorized by statute is not

the end of the matter, as incorrectly suggested by the majority. We have

said that a restriction on parole under Roby should be an “uncommon

result,” even where the legislature has established a mandatory statutory

minimum. Roby, 897 N.W.2d at 147.

      The majority opinion contains passages that seem to mistakenly

suggest that if there is an individualized hearing—any individualized

hearing—there is no claim under Roby. That is plainly wrong. It would

be absurd to suggest that Roby establishes merely a procedural right

regardless of the propriety or constitutionality of the substance. The mere

fact that the district court holds a hearing does not necessarily mean the

district court is authorized to impose a mandatory minimum sentence on

any juvenile regardless of the record established as a result of the

proceeding. In order to be constitutionally sound, the Roby-type hearing
                                      40

must proceed under the constitutional framework established by our

juvenile cruel and unusual punishment cases.               That means that

mandatory minimum sentences are “uncommon,” that there is a

presumption against mandatory minimum sentences, and that the

features of youth identified in Seats are actually considered as mitigating,

and not aggravating, factors. In other words, the exercise of the court’s

discretion must be consistent with our established juvenile framework. As

noted in Roby, “while the review is for abuse of discretion, it is not forgiving

of a deficiency in the constitutional right to a reasoned sentencing decision

based on a proper hearing.” Id. at 138.

      2. Summary. A claim that a sentence is illegal may be brought by

a juvenile defendant even though there has been an individualized

hearing. Furthermore, the mere fact that a sentence is within the range

of punishment established by the legislature is not, as a matter of law,

determinative of a claim of cruel and unusual punishment under article I,

section 17 of the Iowa Constitution.

      II. Application of Principles to This Case.

      A. Self-Representation in District Court. Goodwin engaged in

self-representation in the district court when he sought to attack his

sentence. He filed what he labeled “A Motion to Correct an Illegal Sentence

For Appointment of Counsel and An Evidentiary Hearing.” It states that

the district court

      failed to properly weigh the factors cited in State v. Roby . . .
      and failed to consider any expert testimony determining those
      factors, as well as other evidence and testimony that
      defendant cannot be sentenced to any mandatory-minimum
      sentence without violating both the Iowa and U.S.
      Constitutions.

Goodwin also stated he was indigent and sought the appointment of

counsel to assist in his representation. The State did not resist the motion
                                       41

to correct an illegal sentence or for appointment of counsel before the

district court dismissed the matter.

      We have repeatedly stated that with respect to self-represented

criminal litigants, applications for appointment of counsel should be

considered in the light most favorable to the applicant. Furgison v. State,

217 N.W.2d 613, 615 (Iowa 1974) (“[I]n determining whether counsel

should be appointed, trial judges should inceptionally read the often

inartfully drawn application in a light most favorable to the applicant.”).

We have cited with approval the notion that state court judges must learn

to read inartfully drawn petitions liberally in favor of the petition. See

Knight v. Knight, 525 N.W.2d 841, 843 (Iowa 1994) (noting that in

evaluating pro se filings, “some leeway must be accorded from precision in

draftsmanship”); Smith v. Smith, 513 N.W.2d 728, 731–32 (Iowa 1994)

(noting that “[a]n inartfully drawn [pro se] petition hastily dismissed—as

this one was—could leave the petitioner without any [means of recourse

from the court]”); State v. Mulqueen, 188 N.W.2d 364, 365 (Iowa 1971) (“An

applicant for such relief ought not to be held to the niceties of lawyers’

pleadings or be cursorily dismissed because his claim seems unlikely to

prove meritorious.” (quoting Sanders v. United States, 373 U.S. 1, 22, 88
S. Ct. 1068, 1080 (1963)); Munz v. State, 382 N.W.2d 693, 697 (Iowa Ct.

App. 1985) (noting that an “applicant proceeding pro se is entitled to a

liberal construction of his pleadings”).

      Like Iowa, many other states have found similarly. See, e.g., Tobar

v. Remington Holdings LP, 447 P.3d 747, 753 (Alaska 2019) (“We have also

concluded that pleadings of self-represented litigants should be held to a

less stringent standard and that their briefs are to be read generously.”);

Jones v. Williams, 443 P.3d 56, 58 (Colo. 2019) (“Pleadings by pro se

litigants must be broadly construed to ensure that they are not denied
                                      42

review of important issues because of their inability to articulate their

argument like a lawyer.”); Henderson v. Comm’r of Corr., 189 A.3d 135,

145 (Conn. 2018) (“The modern trend . . . is to construe pleadings broadly

and realistically, rather than narrowly and technically. . . . The courts

adhere to this rule to ensure that pro se litigants receive a full and fair

opportunity to be heard, regardless of their lack of legal education and

experience . . . .” (alterations in original) (quoting Oliphant v. Comm’r of

Corr., 877 A.2d 761, 766 (Conn. 2005))); Zephaniah v. Ga. Clinic, P.C., 829
S.E.2d 448, 451 (Ga. Ct. App. 2019) (noting in interpreting Georgia law,

“we are required to (1) construe a complaint in the light most favorable to

the plaintiff with any doubts resolved in her favor and (2) hold pro se

pleadings to less stringent standards than formal pleadings drafted by

attorneys”); Villaver v. Sylva, 445 P.3d 701, 708 (Haw. 2019) (“In the

context of pro se pleadings, we have explained that ‘[a] fundamental tenet

of Hawai’i law is that “[p]leadings prepared by pro se litigants should be

interpreted liberally[,]” ’ and that ‘[t]he underpinnings of this tenet rest on

the promotion of equal access to justice[.]’ ” (alterations in original)

(quoting Waltrip v. TS Enters., Inc., 398 P.3d 815, 828 (Haw. 2016))); State

v. Redding, 444 P.3d 989, 993 (Kan. 2019) (“Courts are to interpret pro se

pleadings based upon their contents and not solely on their title or labels.

In construing pro se postconviction motions a court should consider the

relief requested, rather than a formulaic adherence to pleading

requirements.” (Citation omitted.)); Adkins v. Wrightway Readymix, LLC,

499 S.W.3d 286, 289 (Ky. Ct. App. 2016) (“[W]e would repeat the notion of

a duty incumbent on trial courts to ‘liberally construe pro se pleadings to

extract the [pro se litigant]’s intent and bring about a full adjudication of

the relevant issues.’ ” (alterations in original) (quoting Taylor v.

Commonwealth, 354 S.W.3d 592, 594 (Ky. Ct. App. 2011))); State v. Vasko,
                                    43

889 N.W.2d 551, 556 (Minn. 2017) (“Further, courts are encouraged to

read the pleadings of pro se appellants ‘with an understanding eye.’ ”

(quoting Leake v. State, 737 N.W.2d 531, 540 n.3 (Minn. 2007))); Whitlock

v. Necaise, 200 So. 3d 1096, 1099 (Miss. Ct. App. 2016) (“Where, as here,

a prisoner is proceeding pro se, we take that fact into account and, in our

discretion, credit not so well pleaded allegations . . . to the end that a

prisoner’s meritorious complaint may not be lost because inartfully

drafted.” (alteration in original (quoting Singleton v. Stegall, 580 So. 2d
1242, 1245 (Miss. 1991))); Ward v. N.Y.C. Transit Auth. Transit

Adjudication Bureau, 95 N.Y.S.3d 779, 780 (Sup. Ct. 2019) (“[A]s a general

rule, pro se parties’ pleadings are to be ‘liberally construed, and, however

inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’ ” (quoting Erickson v. Pardus, 551 U.S. 89,

94, 127 S. Ct. 2197, 2200 (2007) (per curiam))); Baker v. Lifeline Field

Mktg., LLC, 93 N.E.3d 1231, 1235 n.2 (Ohio Ct. App. 2017) (“As this court

has recognized, ‘a court may afford a pro se litigant reasonable leeway in

the construction of pleadings in order to reach the merits of the action.’ ”

(quoting State v. Rickard, No. L-16-1043, 2016 WL 3578984, at *1 (Ohio

Ct. App. June 30, 2016))); Peck v. S.D. Penitentiary Emps., 332 N.W.2d
714, 716 (S.D. 1983) (“Generally, a pro se complaint, such as the one filed

in this case, is held to less stringent standards than formal pleadings

drafted by a lawyer . . . .”); State v. Willis, 496 S.W.3d 653, 720 (Tenn.

2016) (“Pleadings prepared by self-represented litigants untrained in the

law should be measured by less stringent standards than those applied to

pleadings prepared by lawyers.”); Byrnes v. Harper, 435 P.3d 364, 366

(Wyo. 2019) (“A pro se litigant is entitled to some leniency from the

stringent standards applied to formal pleadings drafted by attorneys.”

(quoting Young v. State, 46 P.3d 295, 297 (Wyo. 2002))).
                                    44

      As noted by the United States Supreme Court, “it is settled law that

the allegations of [a pro se] complaint . . . are held to ‘less stringent

standards’ ” and “should not be dismissed for failure to state a claim

unless it appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief.” Hughes v. Rowe,

449 U.S. 5, 9–10, 101 S. Ct. 173, 176 (1980) (quoting Haines v. Kerner,

404 U.S. 519, 520, 92 S. Ct. 594, 596 (1972) (per curiam)).           These

principles should apply here.

      The majority knows these principles exist, but attempt to evade

them by citing State v. Piper, 663 N.W.2d 894, 913–14 (Iowa 2003),

overruled by State v. Hanes, 790 N.W.2d 545, 551 (Iowa 2010), and Conkey

v. Hoak Motors, Inc., 637 N.W.2d 170, 173 (Iowa 2001). Neither of these

cases involve the proper approach to a pro se pleading in a motion to

correct an illegal sentence.    Piper involved a criminal case where the

defendant was represented by counsel. See Piper, 663 N.W.2d at 913.

Conkey does not involve a pro se pleading in a motion to correct an illegal

sentence but considered a question related to the inadequacies of proof

offered at trial by a pro se party. See Conkey, 637 N.W.2d at 173. These

cases have nothing at all to do with the question of proper approach to pro

se pleadings in this motion to correct an illegal sentence matter.

      The district court dismissed the claim without a hearing in a terse

order two weeks after it was filed. The district court’s reasoning stated in

total that “[a]fter review of the Motion and applicable law, the Court finds

no merit in said Motion.” The district court did not appoint counsel and

apparently did not review the record, but simply dismissed the motion on

the pleading.

      Goodwin’s pleading plainly states that he claims entitlement to relief

under Roby. He also alleges that his sentence is unconstitutional under
                                     45

both the Iowa and United States Constitutions.          Combined with the

citation to Roby, his general reference to the Iowa and United States

Constitutions clearly implicate the cruel and unusual punishment clauses

of both.

      Citing Bruegger, the State in its appeal brief concedes, as it must,

that Goodwin may raise “a substantive illegality and request counsel if he

raises a gross-disproportionality claim.”    But Goodwin has specifically

raised a claim under Roby and generally claims that his sentence is

unconstitutional. The method of implementing a gross disproportionality

analysis in the context of mandatory minimum claims was outlined in

Roby. The State’s slicing and dicing of cruel and unusual punishment

claims is not the way we ordinarily treat a pro se filing.

      B. Sua Sponte Dismissal of Pro Se Request for Appointment of

Counsel. A litigant who raises a question of an illegal sentence has a

statutory right to appointment of counsel. See generally Jefferson v. Iowa

Dist. Ct., 926 N.W.2d 519, 520 (Iowa 2019). This statutory right broadly

recognizes the need for the guiding hand of counsel in making illegal

sentence claims.

      In addition, a motion to correct an illegal sentence is a critical stage

of the criminal trial process. See Tully v. Scheu, 607 F.2d 31, 35–36 (3d

Cir. 1979); Williams v. State, 10 So. 3d 660, 661 (Fla. Dist. Ct. App. 2009).

Both the Sixth Amendment and article I, section 10 of the Iowa

Constitution provide for representation of counsel in “all criminal

proceedings.”   Iowa Const. art. I, § 10.    A motion to correct an illegal

sentence is part and parcel of the criminal proceeding.         See State v.

Casiano, 922 A.2d 1065, 1069–70 (Conn. 2007) (finding right to counsel

attaches to all criminal actions, including all appeals); State v. Rudolf, 821
So. 2d 385, 386 (Fla. Dist. Ct. App. 2002); State v. Clements, 192 A.3d 686,
                                     46

693–94 (Md. 2018). And, article I, section 10 of the Iowa Constitution

extends the right to counsel to all other cases involving the life or liberty

of the accused. Iowa Const. art. I, § 10. There is thus a constitutional

footing under both the United States and Iowa Constitutions for the

representation of parties challenging their sentences as illegal.

      Here, counsel would review the circumstances of the murder,

consider the relevance of the plea bargain itself and the plea bargain

hearing, and shape whatever potential claim Goodwin might have. It is

premature, based on the mere filing of the petition, to dismiss the claim

out-of-hand because it somehow fails to use language specific enough,

according to the State, to give rise to a gross disproportionality claim.

Counsel was appointed for Goodwin, the parties briefed the matter, and

this court heard oral argument.

      But at the district court, Goodwin was denied appointment of

counsel in a sua sponte order by the court. The case was not developed

at all in the district court. The approach of the district court was not

followed by this court on appeal.     We opened the courthouse gate by

granting certiorari, and we then appointed counsel. This is precisely the

path that should have been followed at the district court. Indeed, if it is

true that the certiorari petition was correctly granted and counsel on

appeal properly granted, it is almost certain that the district court erred

when faced with essentially the same issues after Goodwin filed his

motion.

      C. Arguments and Concessions on Appeal. On appeal, Goodwin

concentrates his fire on the question of whether the district court should

have appointed counsel and not dismissed the claim.         Goodwin notes,

among other things, that counsel could have provided assistance in

presenting arguments to demonstrate why the district court failed to
                                       47

provide Goodwin with the constitutionally required individualized

sentencing process he was entitled to receive. See State v. Zarate, 908
N.W.2d 831, 855–56 (Iowa 2018). Further, Goodwin claims that counsel

“could develop the factual evidence and argument to prove it is time for

categorical rejection of mandatory minimums for juveniles.” In support of

this suggestion, Goodwin cites Roby, where we stated that “in our

independent judgment article I, section 17 does not yet require abolition

of the practice.” 897 N.W.2d at 143 (emphasis added).

      The State narrowly reads Goodwin’s appellate brief as stating only

that the district court “abused its discretion” and that such a claim does

not arise to a violation of article I, section 17 of the Iowa Constitution. If

the district court acted within the legal bounds of its discretion, that would

be an unremarkable claim.        But in context, Goodwin is claiming the

district court exercised its discretion in a way that violated article I, section

17.   As noted in Roby, though the weighing of sentencing factors is

generally for abuse of discretion, “it is not forgiving of a deficiency in the

constitutional right to a reasoned sentencing decision based on a proper

hearing.”   Id. at 138.   The mere fact that a district court sentence is

attacked as an abuse of discretion does not mean it might not also be

unconstitutional.

      Further, the State concedes, as already indicated, that Goodwin has

a potential Bruegger-type claim. The State, however, argues that Goodwin

did not raise this claim, instead asking only that the court examine the

adequacies of procedures and findings at his sentencing hearing, which

did not implicate the legality of the sentence itself.

      But this is exactly why counsel should have been appointed at the

district court proceedings in the first place. Counsel could have filed an
                                      48

amended pleading, to the extent one was necessary, and developed the

factual and legal basis for any cruel and unusual punishment claim.

      The majority strictly construes Goodwin’s pro se pleading, claiming

in a footnote that Goodwin did not claim that his sentence is grossly

disproportionate to the crime he committed. This approach, of course, is

flatly contrary to our ordinary approach to pro se pleadings. Apparently

the majority believes that a self-represented litigant must cite Bruegger or

must use the magic words “gross disproportionality.”       But doesn’t the

allegation that a sentence is cruel and unusual at least imply that the

sentence is grossly disproportionate? See Julie M. Bradlow, Procedural

Due Process Rights of Pro Se Civil Litigants, 55 U. Chi. L. Rev. 659, 678

(1988) (noting that liberal construction of pro se pleadings is designed to

avoid narrow dismissals where a cause of action exists but where the

complaint fails to say the “magic words”).

      But even more importantly, what the footnote fails to recognize is

that the State concedes that Goodwin is entitled to bring a Bruegger-type

grossly disproportionate claim. While the State, like the majority, adopts

a restrictive and narrow interpretation of Goodwin’s pleading, the State

would allow Goodwin to bring another claim in district court. The majority

opinion notes the preservation issue but not the substantive part of the

State’s concession. Indeed, language in the majority opinion indicating

that Goodwin is only entitled to an individualized hearing, regardless of

the nature of that hearing, and that Goodwin is not entitled to bring a

claim against a statutorily authorized sentence, is not only far beyond the

State’s position, but directly contrary to it.

      D. Limited Nature of Plea Hearing: No Contest of Mandatory

Minimum.      The majority does not really consider whether Goodwin’s

pleading should have been dismissed, without the appointment of counsel,
                                    49

but rather essentially proceeds to try the case on the merits. That is the

point of the ten-page discussion in the majority opinion of what it sees as

the facts, going far beyond the pleading in this case. What is really going

on here is this court, on appeal, is granting summary judgment based on

its review of matters outside the pleadings, without allowing Goodwin to

be represented by counsel.

      In its cursory summary judgment-type analysis, it relies on the

hearing at the plea bargain stage where no one challenged the application

of a mandatory minimum sentence for Goodwin. The record was developed

not for the purpose of challenging an application of a mandatory minimum

under Roby but to defend the application of a twenty-year minimum

sentence in lieu of a potentially longer thirty-five year mandatory minimum

sentence.

      I do not think it appropriate at this stage of the proceeding to rely

on that kind of record in resolving Goodwin’s claim that the facts are

against him as a matter of law. We simply do not have a complete record

in this case. Instead of an adversarial hearing where the case is made that

a mandatory minimum should not be imposed, we have instead a hearing

on a plea bargain in which Goodwin’s counsel did essentially the opposite.

At the hearing, not only did counsel not contest a mandatory minimum,

but counsel also urged the court to accept one that was lower than what

he might have otherwise received. In short, Goodwin essentially conceded

that his case was one of those “uncommon matters” for which a mandatory

minimum sentence under Roby was appropriate.

      In fact, no one at the plea hearing contested the application of a

mandatory minimum, and no attempt was made by anybody to show that

a mandatory minimum should not be imposed. As a result, the record

that was developed was for the sharply limited purpose of defending the
                                     50

imposition of a statutory minimum of twenty years rather than a larger

mandatory minimum potential of thirty-five years. No one attempted to

show at the plea hearing that a twenty-year minimum could not be

imposed in light of the Roby factors.

      Because of its limited focus, the plea hearing cannot be regarded as

a full trial record at this stage of the proceeding to attempt to determine

the merits of Goodwin’s claim. The majority treats the very limited record

developed in support of the plea as if it were a full-blown Roby hearing,

but that is plainly not the case.

      What the majority has done here is not affirm a dismissal on the

pleadings, but instead fast forward the case and try it on appeal on the

merits of the very limited record developed in the context of plea bargaining

proceedings. I think that is an incorrect and unjust result. Instead, the

case should be remanded to the district court for appointment of counsel.

It may well be, of course, that the State will be entitled to summary

judgment in this case. But we are not a court of first resort, nor can we

short circuit the process. By trying the case on appeal, the majority cuts

off the ability of Goodwin, assisted by counsel, to offer evidence and

develop legal theories in the district court.

      If we are to try the case on appeal on the merits, I am not at all sure

that the State will prevail. “A sentence of incarceration without parole

eligibility will be an uncommon result.” Roby, 897 N.W.2d at 147. The

majority edits this sentence out of Roby. Indeed, although the record in

Roby contained unattractive features, the Roby court held, as a matter of

law, that the mandatory minimum involved in the case could not be

constitutionally applied.

      Some of the Miller/Lyle/Seats/Roby factors, such as immaturity,

risk taking, and impetuousness, obviously apply here. The record also
                                       51

contains many features that were not fully developed at the plea bargain

hearing, including, but not limited to, mental health problems since

Goodwin was ten years old; suggestions by his mother that life in his

father’s house was “hell” and that Goodwin’s father was a narcissistic

sociopath; claims that Goodwin had run away from home “so many times;”

a description of Goodwin as “a rebel child in adult body;” a suggestion that

his relationship with his mother was so difficult that she relinquished

parental rights; and a statement that during the period of time when his

parents were getting divorced, his parents would start drinking to the point

that some nights Goodwin’s mother or father would not come home.

Goodwin self-reported diagnoses of “depression, PTSD, and Bi-Polar

Disorder,” along with separately diagnosed ADHD, for which he was taking

a variety of medications, the names and purposes of which he himself was

not completely sure of.

      Further, Dr. Hart’s testimony was equivocal and incomplete. On

direct examination, he testified that the prospects for rehabilitation were

“very good or excellent.” He further stated, “I don’t see any reason that he

would require lengthy incarceration or assessment or treatment or other

forms of rehabilitation for specific deterrence or for rehabilitation.” On

cross-examination, Dr. Hart was asked whether a twenty-year minimum

would be appropriate. He responded,

      That’s correct. That is -- if I can reframe that. I don’t see that
      any longer period of incarceration would be helpful or
      necessary to give further protection to public safety. So I think
      the minimum term of incarceration would adequately protect
      public safety.

Not exactly an enthusiastic endorsement.

      Further,   while    Dr.   Hart        did   not   directly   address   the

Miller/Lyle/Seats/Roby factors, he generally characterized Goodwin’s
                                     52

“home environment and family relationships as seriously disturbed,” that

Goodwin was “almost a captive in an environment that was extremely

negative and focused on anger and aggression and violence and guns,” and

that Goodwin’s prospects for rehabilitation were “very good or excellent.”

In any event, it is not proper to engage in a full-blown resolution of this

matter on the merits in this appeal. What the majority has done is not

really dismiss the motion to correct an illegal sentence for failure to state

a claim but decided it on the merits based on a partial record, without an

adversarial presentation in the district court. It does so without finding

that Goodwin is one of those uncommon youth for which a mandatory

minimum may be constitutionally applied as required by Roby. It mistakes

our law by suggesting that any individualized hearing on sentencing is

adequate if the end sentence is statutorily authorized, and achieves a

premature race to judgment by so narrowly construing a pro se petition

that it becomes virtually meaningless.      The majority here ignores the

proper legal framework for evaluation of a pro se claim alleging violation of

Roby and constitutional provisions relating to cruel and unusual

punishment.

      Can anyone doubt that the guiding hand of a lawyer would have

been helpful for Goodwin at the district court? If counsel would not have

been helpful at trial, why was counsel now helpful on appeal? I would

reverse the dismissal of Goodwin’s motion and remand the case for

appointment of counsel and an adversarial process in the district court,

where it belongs, to determine if Goodwin is entitled to relief. I take no

view, of course, on the ultimate merits of the claim.
                                     53

      III. Conclusion.

      For the above reasons, I would reverse the dismissal of the motion

and remand the case to the district court for appointment of counsel.

      Wiggins, C.J., joins this dissent.